DETAILED ACTION

Claim Objections
Claim 1 is objected to because of the following informalities:
Line 6: The language reading “rear end position” appears to be a typographical error intended to read “a rear end position”
Line 8: The language reading “on back of the ejector” appears to be a typographical error intended to read “on a back of the ejector”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). 
The term “breech” in claim 1 is used by the claim to mean “bolt head” while the accepted meaning is “the opening into the chamber of a gun barrel.” The term is indefinite because the specification does not clearly redefine the term. For purposes of examination, the examiner will consider said limitation as reading “bolt head.” Correction and/or clarification are required. Further, it is strongly suggested that Applicant amend the specification to recite any newly adopted claim language, in order to provide proper antecedent basis for claim terminology in the specification.
The term “breech block” in claim 1 is used by the claim to mean “bolt body” while the accepted meaning is “the part of a firearm action that closes the breech.” The term is indefinite because the specification does not clearly redefine the term. For purposes of examination, the examiner will consider said limitation as reading “bolt body.” Correction and/or clarification are required. Further, it is strongly suggested that Applicant amend the specification to recite any newly adopted claim language, in order to provide proper antecedent basis for claim terminology in the specification.

Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The closest prior (Hispano-Suiza) fails to disclose the following features: (1) a bolt head and bolt body that are connected by way of a groove arranged in the bolt head and a corresponding recess arranged in the bolt body, (2) a protruding peg from the bolt head that reaches into a recess arranged on the back of an ejector, and (3) a stop surface that is arranged for bearing on a breech guide that protrudes out of a bolt body. Further, it would not have been obvious to one of ordinary skill in the art to modify the device of Hispano-Suiza to exhibit the above-listed features, based on any teaching(s) of the known prior art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Theake (99504), Pedersen (1564014), Koon (3745686), Pedersen (936806), Gusalli Beretta (2004/0055198), Murello et al. (2022/0026739), and Hispano-Suiza (FR 1073602 A). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL J KLEIN whose telephone number is (571)272-8229. The examiner can normally be reached 11:30am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GABRIEL J. KLEIN
Examiner
Art Unit 3641



/Gabriel J. Klein/Primary Examiner, Art Unit 3641